Citation Nr: 1514393	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-09 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

In February 2015, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of the hearing is of record.

The record before the Board consists entirely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's tinnitus originated during his active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.3.04 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for tinnitus. Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for tinnitus, which he contends originated in service.  He reports that he experienced in-service noise exposure during his active duty service from working near a flight line with B52 aircrafts without the benefit of hearing protection.  The Veteran contends to have been exposed to noise from these aircrafts at a minimum of once a month during service and that his tinnitus continued following his separation from service.  

As reflected in his DD 214, the Veteran served in the Air Force as an inventory  management specialist.  

In an October 2009 rating decision that awarded service connection for hearing loss, the RO conceded the Veteran's exposure to acoustic trauma during service.

The Veteran's service treatment records reflect his report of having had ear, nose or throat trouble on a January 1969 enlistment report of medical history, but show that the clinical examination of his ears was normal at that time.  His subsequent service treatment records are negative for a report or diagnosis of tinnitus.

The Veteran underwent a VA audiology examination in January 2009 and was given a diagnosis of tinnitus.  He reported a history of in-service noise exposure and denied any additional exposure to hazardous noise.  The Veteran reported experiencing tinnitus for many years, although he was unable to identify the onset of his condition, and he described his tinnitus as constant.  Following a review of the evidence of record, the examiner noted that individuals who are exposed to high levels of noise will typically report tinnitus.  The examiner opined that the Veteran's tinnitus was less likely as not due to his active service and was more than likely due to presbycusis and/or some other etiology.  In support of this opinion, the examiner highlighted that the Veteran was unable to recall the exact date of onset of his condition.  The examiner further stated that there was no documentation in the record regarding tinnitus in either ear.  

During the February 2015 Travel Board hearing, the Veteran testified that his tinnitus began during his Air Force service but that he did not seek treatment for his disorder.  He essentially stated that he was unfamiliar with the medical term "tinnitus" at that time of his January 2009 examination, but asserted that he has experienced ringing in his ears since approximately six months to one year prior to his separation.  

The record also includes a February 2015 statement from the Veteran's former spouse, who relayed that she was married to the Veteran during his active service.  She recalled that the Veteran complained of ringing in his ears approximately six months to one year prior to his discharge from service.

Following its review of all of the evidence the Board has determined that the Veteran is entitled to service connection for tinnitus because the evidence satisfactorily establishes that the claimed disability originated during his period of active service.

In reaching this decision, the Board notes that the Veteran's exposure to in-service acoustic trauma has been established.  He has credibly stated that the onset of his tinnitus occurred in service and that the disorder has continued ever since.  His assertions in this regard are bolstered by a statement from his former spouse, who recalled that the Veteran experienced ringing in his ears while on active duty.  Although the January 2009 examiner opined that the Veteran's tinnitus was less likely than not related to service, the opinion was provided prior to the Veteran providing credible testimony before the Board hearing concerning the onset of tinnitus in service and its continuation thereafter and prior to the receipt of corroborating evidence from the Veteran's former spouse.  Therefore, the Board has not found the opinion to be persuasive.

Based on the foregoing, the Board has determined that the evidence supportive of the claim is at least in equipoise with that against the claim.  Accordingly, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



___________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


